The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 19, 2014

                                    No. 04-14-00274-CR

                                  Perry Ellis MAYFIELD,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 11-07-10728-CR
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
       Appellant’s brief was originally due to be filed on September 8, 2014. See TEX. R. APP.
P. 38.6(a). On September 16, 2014, Appellant filed a first motion for extension of time
requesting an extension of forty-five days.
       Appellant’s motion is GRANTED, IN PART. Appellant’s brief is due to be filed in this
court no later than October 13, 2014.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court